   Case 2:14-cv-00601-MHT-JTA Document 2825 Filed 06/02/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,                 )
                                       )
       Plaintiffs,                     )
                                       )           CIVIL ACTION NO.
       v.                              )             2:14cv601-MHT
                                       )
JEFFERSON S. DUNN, in his              )
official capacity as                   )
Commissioner of                        )
the Alabama Department of              )
Corrections, et al.,                   )
                                       )
       Defendants.                     )

       In the court’s recent Phase 2A Opinion and Order on

Next    Steps    for       a    Process     to     Identify     Functional

Segregation (doc. no. 2824), the court gave the parties

until noon on July 13, 2020, to file various responses.

That filing deadline was set in error.                     The court meant

to give the parties only until noon on June 19, 2020.

Accordingly,        it   is     ORDERED     that    this    court’s    prior

opinion     (doc.    no.       2824)   is   amended    to    reflect    that

filing deadline for responses is noon on June 19, 2020.

       DONE, this is the 2nd day of June, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
